DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 8/30/2022, with respect to the 103 rejection(s) under combinations of Sos, Salaheigh and Middleman have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a combination of Sos, Salaheigh and Jimenez, which is relied upon for teaching a handle with two sliding actuators that function to axially move an inner working member and deflect the distal end of the catheter to steer the working member within the patient’s body lumen.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent App. Pub. No. 2009/0163926 (Sos) in view of US Patent No. 7,998,163 (Salahieh et al.), and further in view of US Patent App. Pub. No. 2011/0015729 (Jimenez et al.).  
Sos discloses an instrument for extracting a medical device (11) from the body (see especially Figures 5A-5E and [0042]) (The Examiner notes that the leadless pacemaker recited in claim 1 is not positively recited as part of the claimed invention, but merely stated as part of the intended use of the delivery system.  Therefore, the prior art is not required to disclose a leadless pacemaker, and its capability of receiving a retrieval portion of an implant provides evidence of the capability of the device to capture a corresponding portion of a leadless pacemaker).  Sos discloses the delivery system comprises a first shaft (78) having a “docking cap” on the distal portion thereof that defines an interior configured to receive the medical device (11) (see especially Figures 5C-D) (note that the term “docking cap” does not require any particular structural features so the distal portion of the catheter 78 meets the broad requirement). 
Sos further discloses an outer sheath (78) that slides over the first shaft that has a distal end that encloses the medical device (see Figures 5C-D; [0038]).  Sos fails to disclose a radiopaque marker at the distal end of the sheath and a sheath profile that tapers outwardly towards the radiopaque marker.  Salahieh discloses another assembly for retrieving a medical device (60) from the body of a patient that comprises a first shaft (56) slidably received within an outer sheath (10) that is configured for enclosing the retrieved medical device (see Figures 4-9).  Salahieh teaches that a sheath of a retrieval instrument can have a profile that tapers outwardly towards the distal end (28) (see especially Figures 1 & 2).  The enlarged distal portion (16) has a plurality of filaments (35 and 36) that have elasticity for allowing the sheath to expand to accommodate the retrieved medical device and compress the retrieved device to a profile suitable for removal from the body (Figures 6-9; ) and radiopacity for aiding in determining the position of the retrieval device in the body (column 4, lines 6-15).  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute the outer sheath of the Sos retrieval assembly with the outer sheath taught by Salahieh that has an outwardly tapering profile and radiopacity at the distal end, as the modification provides an operator with the capabilities of tracking the sheath position within the patient’s body during a procedure and expansion/contraction for accommodating the size and shape of a particular medical device being retrieved.
Further in regards to claim 1:  Sos fails to disclose the delivery system has a handle including a deflection knob for steering the catheter and a snare knob to extend the snare.  Jimenez discloses another catheter device having an inner member (balloon 52) slidably received within the catheter (220) (see Figures 14B-C).  Jimenez teaches that a sliding actuator (156) on the handle (150) provides the operator with easy single-handed operation for release of the inner working member (52) from the catheter [0103].  Jimenez further teaches that the handle comprises a second slidable knob (154) that achieves deflection of the distal end of the catheter ([0081;0084]; Fig. 14D), which advantageously provides the operator with the capability of properly aligning the distal end of the catheter within the patient’s anatomy (abstract).  Jimenez teaches that the design of the handle having two sliding actuators facilitates one-handed operation of two functions of the catheter device [0087]. One of ordinary skill in the art at the time the invention was made would have found it obvious to combine the handle with two sliding actuators taught by Jimenez with the modified Sos device, as the modification provides a handle that allows simple actuation of the relative movement between the snare and catheter, and the additional function of deflection of the distal end of the catheter to aid in alignment of the snare within the patient’s body while requiring only single-handed operation.
In regards to claim 3, Salahieh discloses the radiopaque feature (filaments 34 and 36) can comprise metal (column 3, line 60 to column 4, line 15).
Regarding claim 7: Sos discloses a second shaft (63) is slidable received within the first shaft (78), and a snare (64) extends longitudinally through the second shaft (63) [0042-0043].  The snare comprises a loop (64) that grasps a retrieval feature (12/24) of the medical device [0043].   Sos explains that the second shaft (63) slides forwardly over the snare to collapse the loop (64) [0043] and the first shaft (78) is pushed forwardly over both the snare (64) and snare sheath (63) to capture the device (11) in the docking cap (distal portion of shaft 78) [0044].  This second shaft (63) meets the requirements of a “snare locking sleeve.”

Claims 8, 10, 14-16, 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sos in view of Salahieh and Jimenez, as applied to claim 1 above, and further in view of US PG Pub. No. 2011/0270340 (Pellegrini et al.).
Regarding claim 8: Sos teaches a retrieval feature (21) on the implant configured to be grasped by the snare loop (64) (see Figure 4). The term “button” is given its broadest reasonable interpretation to encompass a variety of shapes of fasteners, including the knob-shaped elements disclosed by Sos (see Figures 7a-c and 8d-f; [0049-0056]).  Additionally or alternatively, the disk-shaped collar (28) may be considered to be a “button.”
Sos, Salahieh and Jimenez fail to disclose that the medical device grasped by the snare is a leadless pacemaker.  Pellegrini discloses a leadless pacemaker [0030] in combination with a delivery device.  Pellegrini explains that it may be necessary to reposition or remove the leadless pacemaker from its implantation site, and teaches the use of a removal instrument to grip the proximal end of the implant and to apply a retraction force [0052].  Sos also teaches the capture assembly may be used for other types of medical implant [0056-0058].  One of ordinary skill in the art would therefore have found it obvious to substitute a leadless pacemaker taught by Pellegrini as the medical device to which the retrieval feature is attached in the modified Sos assembly, as the modification merely involves a substitution of one known implant for another that achieves the function of removing and/or repositioning a leadless pacemaker using a snare type delivery/removal instrument. 
Regarding claim 15: Pellegrini teaches the step of gripping the exposed proximal end of a leadless pacemaker implanted within a patient with a delivery/removal instrument [0052].  Sos comprises an instrument having a snare extending through a locking sleeve, and a first shaft slidable over the locking sleeve and the implant.  Sos explains that the locking sleeve (63) slides forwardly over the snare to collapse the loop (64) [0043] (and therefore locking it) and the first shaft (78) is pushed forwardly over both the snare (64) and locking sleeve (63) to capture the implant (11) in the docking cap (distal portion of shaft 78) [0044].  Salaheigh is relied upon for teaching the step of utilizing the radiopaque marker to determine the extent to which the implant is covered by the shaft [0069].  The modified Sos device includes a handle with a sliding deflection knob for steering the distal end of the catheter and a sliding snare knob that achieves relative movement of the inner component (snare) to extend distally beyond the first shaft (220) (see Figures 14B-C of Jimenez).  One of ordinary skill in the art at the time the invention was made would have found it obvious to perform a method of extracting a leadless pacemaker, taught by Pellegrini, using the modified Sos device, as the modification merely involves a substitution of one known medical implant for another that achieves the predictable result of gripping and removing the implant.  It would have been further obvious to perform the steps of sliding the deflection knob and sliding the snare knob of the modified Sos handle in order to achieve steering of the catheter to the desired position and exposure of the snare to grip the pacemaker.
Regarding claim 16: Sos discloses the first shaft (78) is pushed forwardly over both the snare (64) and snare sheath (63) to capture the device (11) in the docking cap (distal portion of shaft 78) and removing the device from the patient [0044].  Pellegrini teaches a leadless pacemaker removed from the patient [0052].  Therefore, it would have been obvious to determine the sleeve fully covers the leadless pacemaker before removing it from its implantation site.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771